Citation Nr: 0940598	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for chronic lymphatic 
leukemia, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1961 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), in which the benefits sought on appeal 
were denied. 

In August 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claim folder.

The Veteran has filed claims for increased ratings for right 
and left knee conditions, to include temporary total 
disability for the right knee disorder, and for service 
connection for depression, to include as secondary to 
service-connected knee conditions.  See statements from the 
Veteran and his representative received in August 2009.  
These claims have not yet been fully addressed by the RO, and 
they are referred back for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran claims his diabetes mellitus and chronic lymphoma 
leukemia are related to some aspect of his period of service, 
include exposure to Agent Orange while stationed in Thailand.  
As explained below, the Board finds that additional 
development is necessary prior to adjudication of the claims.
 
A review of the record does not reflect that the RO sought to 
verify to the Veteran's alleged exposure to Agent Orange 
pursuant to VA guidelines.  See VBA Fast Letter 09-20 (May 6, 
2009); M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Topic 10, Block n; see also, Haas v. Peake, 525 F.3d 1168 
(2008).  A remand is warranted for additional development of 
the Veteran's claims. 

Although the record shows that the RO inquired in March 2007 
as to the Veteran's alleged herbicide exposure, the record 
does not show that the RO sought to verify the Veteran's 
alleged exposure with the Agent Orange Mailbox 
(VAVBAWAS/CO/211/AGENTORANGE).  Such a request would initiate 
a review of the Department of Defense (DoD) inventory listing 
the herbicide use, testing, and storage sites.  Furthermore, 
the record does not reflect that the RO sent an inquiry to 
the U.S. Army Joint Services Records Research Center (JSRRC) 
for verification of herbicide exposure from non-tactical, 
commercial use on the base by the Armed Forces pest 
Management Board (formerly, the Armed Forces Pest Control 
Board).  See VBA Fast Letter 09-20. 

A review of the Veteran's DD 214s shows that he was stationed 
overseas for the period of approximately one year and two 
months.  These records also show that the Veteran was not 
stationed in Korea or Vietnam.  Several of the Veteran's 
service treatment records shows that he was located at Korat 
Air Force Base, Thailand (Korat) in 1968.  No other documents 
in the record confirm the location or time period of the 
Veteran's assignment overseas. 

During the August 2009 hearing, the Veteran testified that he 
was stationed at Korat from August 1968 to August 1969.  He 
further testified that while he was stationed there, he was 
exposed to Agent Orange from the prevailing winds that 
carried residuals of chemical agent from the aircrafts that 
had recently returned from Vietnam.  The Veteran reported 
that his service duties required him to be located within 
close proximity to flight lines where aircrafts landed.  
Additionally, prior to the hearing, the Veteran had submitted 
several articles that alleged that military personnel 
stationed at Korat during the period between the years 1968 
and 1972 were exposed to Agent Orange and other herbicides.  
The articles describe the general, non-tactical use of 
herbicides to control the foliage around the base perimeter.  
Even though the Veteran's military occupational specialty 
(MOS) was that of a laundry supervisor (which usually does 
not involve contact with the base perimeter), the Veteran's 
allegation of herbicide exposure are not inherently 
incredible as to preclude further VA assistance in 
substantiating his claims. 

In this regard, the RO/AMC should first attempt to obtain the 
Veteran's complete service personnel records, to include any 
orders or travel documents, from the appropriate facility.  
The requests should continue either until the records are 
obtained or until it is reasonably certain that the records 
do not exist or that further efforts to obtain the records 
would be futile.  All efforts to obtain these records should 
be fully documented, and any federal facility should provide 
a negative response if records are not available.

The RO/AMC should also request that the Veteran submit 
information pertaining to the approximate dates, location, 
and nature of his alleged exposure.  

Once the RO/AMC has obtained the information as to the 
approximate dates, location, and nature of the alleged 
exposure, it should then furnish a request to the Agent 
Orange Mailbox with the Veteran's detailed description of 
exposure to obtain a review of DoD's inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.  If the response from the Agent Orange Mailbox 
inquiry confirms that herbicides were used as alleged, RO/AMC 
should determine whether service connection is otherwise in 
order.  If confirmation is not obtained, then RO/AMC should 
send an inquiry to JSRRC for verification of herbicide 
exposure from non-tactical, commercial use on the Korat Air 
Force Base and any other location identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
the Veteran's complete service personnel 
records, to include any orders or travel 
documents, from the appropriate facility. 
The requests should continue either until 
the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain 
the records would be futile.  All efforts 
to obtain these records should be fully 
documented, and any federal facility 
should provide a negative response if 
records are not available.

2.  The RO/AMC should contact the Veteran 
and request that he submit information 
pertaining to the approximate dates, 
location, and nature of his alleged 
exposure.

3.  After obtaining information as to the 
approximate dates, location, and nature of 
the Veteran's alleged exposure, the AOJ 
should furnish a request to the Agent 
Orange Mailbox 
(VAVBAWAS/CO/211/AGENTORANGE) to obtain a 
review of Department of Defense inventory 
of herbicide operations in order to 
determine whether herbicides were used as 
alleged.  If the response from the Agent 
Orange Mailbox inquiry confirms that 
herbicides were used as alleged, then the 
RO/AMC should to determine whether service 
connection is otherwise in order.  If 
confirmation is not obtained, the RO/AMC 
should then send an inquiry to the U.S. 
Army Joint Services Records Research 
Center (JSRRC) for verification of alleged 
herbicide exposure from non-tactical, 
commercial use on the base from the Armed 
Forces pest Management Board (formerly, 
the Armed Forces Pest Control Board). 

The requests should continue either until 
the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain 
the records would be futile.  If the 
RO/AMC is unable to locate those records, 
then a memorandum of the RO/AMC's efforts 
in attempting to obtain those records 
should be associated with the claims file.

4.  Thereafter, the RO/AMC should re-
adjudicate the Veteran's claims of service 
connection for diabetes mellitus and 
chronic lymphoma leukemia, to include as 
due to Agent Orange exposure.  In the 
event that the claims are not resolved to 
the satisfaction of the Veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

